DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al (WO 2013/064712 machine translation) in view of Flynn et al (EP 1532864).
Salvador et al (Salvador) teaches a trans-fatty-acid-free edible emulsion (abstract) comprising: (a) most preferably 1.2-3% of a cellulose ether with thermo-gelling capacity selected from the group including methyl cellulose (abstract and page 2 paragraphs 16 and 18); (b) most preferably 40-50% of at least one vegetable oil selected from the group including sunflower oil (page 2 paragraphs 15 and 19); (d) thickeners selected from the group including xanthan gum and gellan gum (page 3 paragraph 2); (e) 27-64.2%, more preferably 45-58.8% water (page 2 paragraph 20); and (f) one or more additives selected from the group including antioxidants and preservatives selected from the group including sorbic acid and calcium, sodium and potassium sorbates (page 3 paragraph 2). The amount of additives is between 0.1 and 2%by weight based on the total weight of the emulsion (page 3 paragraph 2). Also refer to claims 1, 2, 3, 6, 8-11 and 13. As Salvador does not require additional ingredients besides those instantly claimed (all), the teachings of Salvador through its practice encompasses a composition consisting of the named ingredients wherein the named components are equal to 100%.
Regarding a pH adjusting agent in an amount such that the pH of the final emulsion is 3.5-6.0 as recited in claim 1(c), preferably wherein the agent is citric acid as recited in claims 7 and 22, Salvador is silent to the pH of the emulsion and to a pH adjusting agent as recited in the claims. Flynn et al (Flynn) teaches of a water and oil edible emulsion comprising an acidifier selected from the group including citric acid, used to adjust the pH to preferably 5.0-6.0, wherein a PH below 6.0 provides effective microbial control and good flavor with the lowest necessary levels of preservatives (abstract and paragraphs 0037, 0040 and 0042). It would have been obvious to one of ordinary skill in the art for the edible emulsion of Salvador to comprise an amount of citric acid as a pH adjusting agent for adjusting the final emulsion to a pH of preferably 5.0-6.0 for effective microbial control and good flavor in view of Flynn. To add a known ingredient for its known and intended function would have been obvious to one of ordinary skill in the art.
Regarding the emulsion as comprising 0.02-0.5% of an anionic naturally occurring polysaccharide of vegetable or microbiological origin selected from the group including xanthan gum or gellan fiber as recited in claim 1(d), as discussed above, Salvador teaches an emulsion comprising 0.1-2% of one or more additives including thickeners selected from the group including xanthan gum and gellan gum (page 3 paragraph 2). As Salvador teaches the one or more additive, selected from xanthan gum and gellan gum for use as a thickener, wherein the one or more additive is in an amount of 0.1-2% to use 0.1-2% xanthan gum and gellan gum in the emulsion would have been obvious to one of ordinary skill in the art. One of ordinary skill in the art would have been specifically motivated to use xanthan and gellan gum as it was a disclosed thickener. One of ordinary skill in the art would have been specifically motivated to use said xanthan and gellan gum in an amount of 0.1-2% as Salvador teaches xanthan and gellan gum as an additive and that one or more additives are used in an amount of 0.1-2%. Thus the claimed range is considered encompassed or at least obvious over the teachings of the prior art.
Regarding the vegetable oil in a non-hydrogenated form as recited in claim 4, as Salvador does not teach the oil in a hydrogenated form (all), the use of the disclosed oil in a non-hydrogenated (natural) form would have been encompassed or alternatively obvious to one of ordinary skill in the art. Furthermore the position of the office is further supported as vegetable oils were substantially free of trans fatty acids, and Salvador teaches the composition as substantially free of trans fatty acids.
Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).






Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

In response to Applicant’s arguments regarding pH adjustment, it is noted that claims has been amended to narrow the pH range from “3.5 to 6” to “3.5 to 4.5”. 
Flynn et al (Flynn) teaches of a water and oil edible emulsion comprising an acidifier selected from the group including citric acid, used to adjust the pH to preferably 5.0-6.0, wherein a pH below 6.0 provides effective microbial control and good flavor with the lowest necessary levels of preservatives (abstract and paragraphs 0037, 0040 and 0042). It would have been obvious to one of ordinary skill in the art for the edible emulsion of Salvador to comprise an amount of citric acid as a pH adjusting agent for adjusting the final emulsion to a pH of less than 6.0 for effective microbial control and good flavor in view of Flynn. To add a known ingredient for its known and intended function would have been obvious to one of ordinary skill in the art. It is further noted that specific pH level would also depend on the desired organoleptic properties of the food product. The specific pH would depend on the nature of the food product and the level of microbial contamination.
Further, regarding the pH ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
The same rational is applied to the concentration of xanthan gum and gellan gum. The particular amount of xanthan gum in the composition would depend on the desired level of thickening. The specific amount of xanthan gum in the composition would depend on the nature of emulsion and desired rheological properties of the emulsion. The particular amount of xanthan gum is seen to have been a result-effective variable which is routinely determinable.
In regard to Applicant’s arguments regarding the Declaration of Carlos Lozano Perez, it is noted that Declaration shows experiments performed with several composition having the same ingredients in the same mounts except for the gum component. Declarant performed several experiments where xanthan gum, or gellan gum, or locust bean gum or hydroxypropyl di-starch phosphate was employed. The Declaration was not sufficient to overcome a strong case of obviousness as established above. Salvador et al (Salvador) teaches a trans-fatty-acid-free edible emulsion (abstract) comprising: (a) most preferably 1.2-3% of a cellulose ether with thermo-gelling capacity selected from the group including methyl cellulose (abstract and page 2 paragraphs 16 and 18); (b) most preferably 40-50% of at least one vegetable oil selected from the group including sunflower oil (page 2 paragraphs 15 and 19); (d) thickeners selected from the group including xanthan gum (page 3 paragraph 2); (e) 27-64.2%, more preferably 45-58.8% water (page 2 paragraph 20); and (f) one or more additives selected from the group including antioxidants and preservatives selected from the group including sorbic acid and calcium, sodium and potassium sorbates (page 3 paragraph 2). Hence, Salvador et al clearly teaches xanthan gum as a part of emulsion.
In response to applicant's argument that not all additives achieved desired stability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The response to arguments as mailed 12/02/2019 is incorporated in this Office action as follows.
Applicant argues that there would be no motivation to combine Salvador and Flynn because Salvador does not address the problem of microbiological stability of the emulsions. This argument is not convincing to withdraw the rejection. In producing any food, stability would be a common sense manufacturing goal in order to preserve the product for transport and/or sale. Furthermore, even if microbiological stability where not an obvious objective, Flynn additionally teaches the use of the claimed pH for good flavor, and thus the use of the pH claimed would have been obvious.
Applicant argues that while Salvador discloses xanthan gum as a thickener, it is among a long list of optional additives, there is no specific example of an emulsion containing such a gum, and that not all the optional additives would produce the same stability. This argument is not convincing to withdraw the rejection as a reference is not limited to its examples, but rather must be considered as a whole. The prior art teaches of a composition which overlaps that as instantly claimed.
Applicant argues that Salvador does not address the problem of microbial stability. This argument is not convincing to withdraw the rejection. The instant claims are directed to an edible emulsion and not a method of improving microbial stability and the prior art teaches of a composition which overlaps that as claimed. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that one of ordinary skill in the art when reading Flynn would understand the essential need of gum Arabic in the emulsion, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Flynn is a secondary references which is relied upon to show appropriate pH levels for emulsions, every ingredient and/or teaching in the Flynn reference need not be incorporated within the primary reference Salvador as argued.
Applicant argues that the use of the claimed composition, specifically the inclusion of an anionic naturally occurring polysaccharide of vegetal or microbial origin selected from the group consisting of xanthan gum, gellan gum, bamboo fiber, green pea fiber, oat fiber, wheat fiber and potato fiber produces surprising results that support the non-obviousness of the claims, specifically applicant argues improved stability. Applicant cites comparative examples 2-7 of the specification as support. This argument is not convincing to withdraw the rejection at least for the following reasons:
(1) The evidence is not commensurate in scope with the claims, which are limited to xanthan gum and gellan gum and not just xanthan gum.
(2) The results argued do not appear reliable as several of the same compositional experiments show different results. For example, Example 2 and Example 5 have the same composition, yet Example 2 results in a thermal cycle stability of 2B at three days and 3 at three weeks, while Example 5 results in a thermal cycle stability of 2A at three days and 2B at three weeks; Examples 3 and 6 have the same composition, yet Example 3 results in an absorbent papers test with a 1C result and Example 6 has a 1B result; Examples 10 and 12 have the same composition, yet Example 10 results in absorbent papers with a result of 1C and Example 12 results in absorbent papers with a result of 1B, sonication results for Example 10 is 2, yet for Example 12 it was 1, thermal cycle results at 1 week for example 10 is 2B, yet for Example 12 it was 2A; thermal cycle results at 3 weeks for Example 10 is 3, while for Example 12 it is 2A.
(8) The function of xanthan gum as an emulsion stabilizer was known. See LotionCrafter.com as evidence.
(4) Although the arguments state the stability of the composition is a result of the gum use this is not in line with the instant disclosure; the instant specification states the gum is an optional component which provides mouthfeel (page 7 line 23 through page 8 line 2), while it is stated the use of thermogelling cellulose ethers provides for stability (page 5 lines 7-16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791